Case 2:20-cv-00894-GRB-ARL Document 37 Filed 01/15/21 Page 1 of 3 PageID #: 418




                         THE UNITED STATES DISTRICT COURT
                       FOR THE EASTER DISTRICT OF NEW YORK


 RIPPLE ANALYTICS INC.,

        Plaintiff/Counterclaim Defendant,
 v.                                                      Civil Action No. 2:20-cv-00894-GRB-ARL

 PEOPLE CENTER, INC. d/b/a RIPPLING.

        Defendant/Counterclaim Plaintiff.



                   PLAINTIFF’S COUNSEL’S MOTION TO WITHDRAW

        PLEASE TAKE NOTICE, Plaintiff’s counsel moves this Court for an order pursuant to

 Local Civil Rule 1.4 relieving the undersigned of any further representation and applying a

 charging lien for unpaid invoices. Pursuant to Local Civil Rule 1.4, the accompanying supporting

 Declaration of Cameron S. Reuber sets forth the (1) reasons for withdrawal; (2) posture of the

 case; and (3) basis for and amounts sought for the charging lien.

        In place of the attorneys of Leason Ellis LLP, Plaintiff will be represented by counsel

 expected to make an appearance following submission of this motion.

        WHEREFORE, Plaintiff’s counsel respectfully requests that this Court enter an order

 granting the withdrawal of the law firm of Leason Ellis LLP and removing from Electronic Case

 Filing notification for the above captioned matter its attorneys of record, Cameron S. Reuber and

 Hoda Rifai-Bashjawish.

 Dated: January 15, 2021                              Respectfully Submitted,
        White Plains, New York
                                                      /s/Cameron S. Reuber
                                                      Cameron S. Reuber
                                                      Hoda Rifai-Bashjawish
                                                      LEASON ELLIS LLP
Case 2:20-cv-00894-GRB-ARL Document 37 Filed 01/15/21 Page 2 of 3 PageID #: 419




                                           One Barker Avenue, Fifth Floor
                                           White Plains, NY 10601
                                           Tel: (914) 288-0022
                                           Fax: (914) 288-0023
                                           Email: Reuber@leasonellis.com
                                           Email: Rifai-Bashjawish@leasonellis.com
                                           Attorneys for Plaintiff/Counterclaim
                                           Defendant Ripple Analytics Inc.




                                       2
Case 2:20-cv-00894-GRB-ARL Document 37 Filed 01/15/21 Page 3 of 3 PageID #: 420




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 15th day of January, 2021, a true and correct copy of the

 forgoing Motion and accompanying Declaration of Cameron S. Reuber were served via this

 Court’s ECF system upon all counsel of record. Pursuant to Local Civil Rule 1.4, a copy was also

 served by email upon Plaintiff Ripple Analytics Inc.

                                                        /s/Cameron S. Reuber




                                                3
